UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K x ANNUAL REPORT PURSUANT TO SECTION1 3 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended March 31, 2011 -OR- o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES AND EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number 033-377099-S T-BAY HOLDINGS, INC. (Exact Name of registrant as specified in its charter) NEVADA 91-1465664 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Block 3 Qiao Xing Science Technological & Industrial Zone,Tang Quan Huizhou, Guangdong, PRC (Address of principal executive offices) (Zip code) Issuer’s telephone number, including area code: 86-752-6209699 (Former name, former address or former fiscal year, if changed since last report) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes oNo þ Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.Yes oNo þ Indicate by check mark whether the registrant: (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesþNo o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.YesoNo þ 1 Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer or smaller reporting company. ( See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act). Large accelerated filer o Accelerated filer o Non-accelerated filero Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rue 12b-2of the Exchange Act).YesoNo þ As of March 31, 2011, the aggregate market value of the registrant’s common stock held by non-affiliates of the registrant was $261,202 based on the closing sale price as reported on the Over-the-Counter Bulletin Board. As of 16 June 2011, there were 30,088,174 shares of common stock outstanding. DOCUMENTS INCORPORATED BY REFERENCE None 2 T-Bay Holdings, Inc. FORM 10-K For the Year Ended March 31, 2011 TABLE OF CONTENTS PART I ITEM 1. Business 5 ITEM 1A. Risk Factors 6 ITEM 1B. Unresolved Staff Comments 7 ITEM 2. Properties 7 ITEM 3. Legal Proceedings 7 ITEM 4. Submission of Matters to a Vote of Security Holders 7 PART II 8 ITEM 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 8 ITEM 6. Selected Financial Data 9 ITEM 7. Management's Discussion and Analysis of Financial Condition and Results of Operations 10 ITEM 8. Financial Statements and Supplementary Data 14 ITEM 9. Changes In and Disagreements with Accountants on Accounting and Financial Disclosure 33 ITEM 9A. Controls and Procedures 33 ITEM 9B. Other Information 34 PART III 35 ITEM 10. Directors and Executive Officers of the Registrant 35 ITEM 11. Executive Compensation 36 ITEM 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 39 ITEM 13. Certain Relationships and Related Transactions 40 ITEM 14. Principal Accountant Fees and Services 40 PART IV ITEM 15 Exhibits, Financial Statement Schedules 41 SIGNATURES 42 Exhibit 21 Exhibit 31.1 Exhibit 31.2 Exhibit 32.1 Exhibit 32.2 3 Table of Contents INFORMATION REGARDING FORWARD-LOOKING STATEMENTS This Annual Report on Form 10-K contains forward-looking statements. These statements relate to future events or our future financial performance. These statements involve known and unknown risks, uncertainties and other factors that may cause our actual results, levels of activity, performance or achievements to be materially different from any future results, levels of activity, performance, or achievements expressed or implied by forward-looking statements. In some cases, you can identify forward-looking statements by terminology such as "may," "will," "should," "expect," "plan," "anticipate," "believe," "estimate," "predict," "potential" or "continue," the negative of such terms or other comparable terminology. These statements are only predictions. Actual events or results may differ materially. Although we believe that the expectations reflected in the forward-looking statements are reasonable, we cannot guarantee future results, levels of activity, performance or achievements. Moreover, neither we nor any other person assumes responsibility for the accuracy and completeness of the forward-looking statements. We undertake no duty to update any of the forward-looking statements after the date of this report to conform such statements to actual results or to changes in our expectations. Readers are also urged to carefully review and consider the various disclosures made by us which attempt to advise interested parties of the factors which affect our business, including without limitation the disclosures made in PART I. ITEM 1A: Risk Factors and PART II. ITEM 6 "Management's Discussion and Analysis or Plan of Operation" included herein. 4 Table of Contents PART I. Item 1. Business. Overview The Company was incorporated under the laws of the State of Utah on August 8, 1984 with the name of "Sharus Corporation" with authorized common stock of 50,000,000 shares with par value of US$0.001 per share. On June 13, 1989, the domicile of the Company was changed to the state of Nevada in connection with a name change to "Golden Quest, Inc." On January 7, 2002, the name was changed to "T-Bay Holdings, Inc." as part of a reverse stock split of 400 shares of outstanding stock for one share. On January 17, 2005, the Company carried out a reverse stock split of 20 shares of outstanding stock for one share.After the reverse split, the Company has authorized common stock of 100,000,000 shares common stock and 10,000,000 shares of preferred stock both with par value of US$0.001. On August 1, 2005, the Company entered into an Agreement and Plan of Reorganization (the “Agreement”) between Wise Target International Limited, (“Wise Target”), Amber Link International Limited (“Amber Link”), Ms. Meilian Li and Mr. Xiaofeng Li.Pursuant to the terms of the Agreement, following due diligence, the Company acquired all of the outstanding stock of Wise Target and Amber Link, making them wholly owned subsidiaries of the Company.Wise Target and Amber Link together own and control 95% of Shanghai Sunplus Communication Technology Co., Ltd., (“Sunplus”), a Sino-foreign joint venture. The Agreement required the Company to issue 18,550,000 shares of restricted common stock in exchange for all of the issued and outstanding shares of Wise Target and Amber Link.This transaction was subsequently completed on August 16, 2005. In September 2010, we began to wind down the phone design services in our 95% owned subsidiary, Sunplus, a Sino-foreign joint venture established in China in 2002, as well as the sales of mobile phone components in our 100% owned subsidiary, Amber Link. Corporate Structure On August 16, 2005, T-Bay Holdings completed a reverse merger with Wise Target and Amber Link which made them wholly owned subsidiaries of the Company.Wise Target owned a 75% interest and Amber Link owned a 20% interest in Sunplus. The remaining 5% interest of Sunplus is owned by Shanghai Fanna Industrial Product Design Co., Ltd. (“Shanghai Fanna”).Wise Target and Amber Link are investment holding companies incorporated in the British Virgin Islands whereas Shanghai Fanna is a privately-owned company established in China in 2001. In March 2009, Wise Target transferred all its holdings (75%) in Sunplus to Amber Link for US$2,885,000 (HK$22,500,000). As a result of this transaction, Amber Link directly owned 95% of Sunplus and this transaction had no impact on the Company’s effective holdings of Sunplus. Shanghai Fanna Industrial Design Co., Ltd. continued to own the remaining 5% interest in Sunplus. On November 25, 2009, the Company transferred all its holdings (100%) in Amber Link to Wise Target for US$2,600. As a result of the transaction, the Company indirectly holds Amber Link and this transaction had no impact on the Company’s effective holdings of Amber Link and Sunplus. In January 2007, Sunplus established Zhangzhou JiaXun Communication Facility Co.,Ltd. (“JiaXun”), a 100% owned subsidiary in Zhangzhou in Fujian province. In March 2007, JiaXun and Sunplus, respectively acquired 20% and 80% interest in Fujian QiaoXing Industry Co.,Ltd.(“Fujian QiaoXing”) for the construction of a technology park for long term development in the mobile telecommunication industry.Fujian QiaoXing was established on February 13, 2004, with a registered capital of RMB20,000,000 (US$2,590,000). In December, 2008, Shanghai Sunplus, our 95%-owned Chinese subsidiary entered an agreement with Huizhou Liyin Electronics Co., Ltd. (“Huizhou Liyin”) to sell 100% of Sunplus’ interest in its wholly-owned subsidiary JiaXun for RMB5,000,000 and Eighty Percent (80%) of Sunplus’ interest in its subsidiary Fujian QiaoXing Industryfor RMB84,000,000. In March 2009, Sunplus terminated the agreement with Huizhou Liyin relating to sale of its interest in JiaXun and Fujian QiaoXing and entered into another agreement to sell those interests to QiaoXing Telecommunication Industry Company Limited to sell 100% of Sunplus’ interest in its wholly-owned subsidiary JiaXun for RMB5,000,000 and eighty percent (80%) of Sunplus’ interest in its subsidiary Fujian QiaoXing for RMB84,000,000. The transfers of Jia Xun and Fujian QiaoXing were completed on April 9 and March 20, 2009, respectively. 5 Table of Contents The current corporate structure of T-Bay Holdings is as follows: Current Business Development While we are winding down our phone design services, as well as the sales of mobile phone components, we continue to operate the administrative side of the business which is customer service, warranty claims, and the collection of receivables. We also continue to assess the mobile phone market for possibilities of transitioning our operations to a different segment(s) of the mobile phone industry, as well as exploring various acquisition opportunities. These activities occupied and continue to occupy three full-time employees. The Company hopes to complete the transition to a different segment or the mobile phone industry, or make an acquisition not later than December 31, 2011.In the interim, it will continue its present operations in a much reduced scope. Employees As of March 31, 2011, we had 3 full-time employees which constituted our administrative staffin China. Web Site Access to Our Periodic SEC Reports You may read and copy any public reports we filed with the SEC at the SEC’s Public Reference Room at treet, N.E., Room 1580, Washington, D.C. 20549. You may obtain information on the operation of the Public Reference Room by calling the SEC at 1-800-SEC-0330. The SEC also maintains an Internet site http://www.sec.gov that contains reports and information statements, and other information that we filed electronically. Item 1A. Risk Factors. Set forth below is a description of factors that may affect our business, results of operations and share price from time to time. 6 Table of Contents The continuation of the Company will turn on a successful transition to a different segment of the mobile phone industry or the acquisition of another business.If these desired outcomes do not come to pass, the continuation of the Company would be in doubt. While we are winding down our phone design services, as well as the sales of mobile phone components, we continue to assess the mobile phone market for possibilities of transitioning our operations to a different segment(s) of the mobile phone industry, as well as exploring various acquisition opportunities. These activities occupied and continue to occupy three full-time employees. The Company hopes to complete the transition to a different segment or the mobile phone industry, or make an acquisition not later than December 31, 2011.In the interim, it will continue its present operations in a much reduced scope. The continuation of the Company will turn on a successful transition to a different segment of the mobile phone industry or the acquisition of another business.If these desired outcomes do not come to pass, the continuation of the Company would be in doubt. Our stock price has been historically volatile and may continue to be volatile, which may make it more difficult for you to resell shares when you want at prices you find attractive. The trading price of our ordinary shares has been and may continue to be subject to considerable daily fluctuations. During the twelve months ended March 31, 2011, the closing sale prices of our ordinary shares on the Over-the-Counter Bulletin Board ranged from US$0.01 to US$0.25 per share and the closing sale price on June 16, 2011 was US$0.021 per share. Our stock price may fluctuate in response to a number of events and factors, such as quarterly variations in operating results, announcements of technological innovations or new products and media properties by us or our competitors, changes in financial estimates and recommendations by securities analysts, the operating and stock price performance of other companies that investors may deem comparable, new governmental restrictions or regulations and news reports relating to trends in our markets. Item1B. Unresolved Staff Comments. N/A. Item 2. Properties. As of March 31, 2011, we had an office in Huizhou, Guangdong, China. Item 3. Legal Proceedings. We are not involved in any material pending legal proceedings at this time, and management is not aware of any contemplated proceeding by any governmental authority. Item 4. Submission of Matters to a Vote of Security Holders. None. 7 Table of Contents PART II. Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities. Our common stock is listed on the Pink sheetsunder the symbol “TBYH”.As of June 16, 2011, there were: (i) 319 shareholders of record, without giving effect to determining the number of shareholders who hold shares in "street name" or other nominee status; (ii) no outstanding options to purchase shares of our common stock; (iii) 30,088,174 outstanding shares of our common stock, of which 9,640,186 shares are either freely tradable or eligible for sale under Rule 144 or Rule 144K, and (v) no shares subject to registration rights. The following table sets forth, for the fiscal quarters indicated, the high and low closing prices as reported by the Over-the-Counter Bulletin Board. These quotations reflect inter-dealer prices, without retail mark-up, mark-down or commission, and may not represent actual transactions. Sales Price High Low Fiscal 2011 First Quarter US$ US$ Second Quarter US$ US$ Third Quarter US$ US$ Fourth Quarter US$ US$ Fiscal 2010 First Quarter US$ US$ Second Quarter US$ US$ Third Quarter US$ US$ Fourth Quarter US$ US$ Dividend Policy We have never paid cash dividends and have no plans to do so in the foreseeable future. Our future dividend policy will be determined by our Board of Directors and will depend upon a number of factors, including our financial condition and performance, our cash needs and expansion plans, income tax consequences, and the restrictions that applicable laws and our credit arrangements then impose. Recent Sales of Unregistered Securities During the year ended March 31, 2011, we did not issue any securities that were not registered under the Securities Act of 1933, as amended (the “Securities Act”). 8 Table of Contents Item 6. Selected Financial Data. The following tables summarize the consolidated financial data of T-Bay Holdings, Inc. for the periods presented. You should read the following financial information together with the information under “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and our consolidated financial statements and the related notes to these consolidated financial statements appearing elsewhere in this Form 10-K. Year Ended March 31 In thousands, except share amounts 2009 (1) 2010 (1) US$ US$ US$ General and administrative expenses Loss before income taxes and non-controlling interest ) ) ) Non-controlling interests Net income attributable to common stockholder from continuing operations Loss from discontinued operations ) ) ) Net loss ) ) ) Loss per Share — basic ) ) ) Loss per Share — diluted ) ) ) As ofMarch 31 In thousands, except share amounts 2009 (1) 2010 (1) US$ US$ US$ Balance Sheet Data: Cash and cash equivalents 3 - 1 Total current assets 3 - 1 Assets of discontinued operations 25 Total assets 26 Total current liabilities Liabilities of discontinued operations Long-term liabilities Non-controlling interests Total stockholders’ equity/(deficiency) (1) The comparative figures have been reclassified to conform with the current year’ s presentation of discontinued operations. 9 Table of Contents Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operation. The information in this discussion contains forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended. These forward-looking statements involve risks and uncertainties, including statements regarding our capital needs, business strategy and expectations. Any statements contained herein that are not statements of historical facts may be deemed to be forward-looking statements. In some cases, you can identify forward-looking statements by terminology such as "may", "will", "should", "expect", "plan", "intend", "anticipate", "believe", "estimate", "predict", "potential" or "continue", the negative of such terms or other comparable terminology. Actual events or results may differ materially. We disclaim any obligation to publicly update these statements, or disclose any difference between its actual results and those reflected in these statements. The information constitutes forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995. The following review concerns the year ended March 31, 2011. As a result of the change in consumer preference away from the types of mobile phone handsets to which our design service and our mobile phone components were suited, our business has been in decline for some time. Management finally concluded that this trend will not reverse, and therefore in September 2010 we began winding down our phone design services, as well as the sales of mobile phone components, while continuing to operate the administrative side of the business which is customer service, warranty claims, and the collection of receivables. We also continue to assess the mobile phone market for possibilities of transitioning our operations to a different segment(s) of the mobile phone industry, as well as exploring various acquisition opportunities. These activities occupied and continue to occupy three full-time employees. The Company hopes to complete the transition to a different segment or the mobile phone industry, or make an acquisition not later than December 31, 2011.In the interim, it will continue its present reduced scope of operations. Loss from Discontinued Operations The Company reported losses of US$43,400,000 and US$6,766,000 from discontinued operations for the years ended March 31, 2011 and 2010, respectively. Loss from discontinued operations for the years ended March 31, 2011 and 2010 consisted of revenue of US$9,643,000 and US$35,867,000, cost of revenue of US$9,385,000 and US$34,930,000, other income of US$238,000 and US$180,000, operating expenses of US$43,896,000 and US$7,919,000, gain on disposal of a subsidiary of US$NIL and US$43,000, respectively. We recorded losses on discontinued operations as the Company suspended operations in September 2010 and we increased our allowance for doubtful receivables. Net loss attributable to common stockholders As a result of the above item, net loss attributable to common stockholders was US$42,949,000 for the year ended March 31, 2011, as compared to US$6,508,000 for the year ended March 31, 2010. The increase of loss was mainly the result of the increase in allowance for doubtful receivables. Loss per share attributable to common stockholders We reported loss per share attributable to common stockholders of US$1.43, based on a weighted average number of shares outstanding of 30,088,174 for the year ended March 31, 2011, compared with a loss per share of US$0.22, based on the same weighted average number of shares for the year ended March 31, 2010. Our outstanding common stock was 30,088,174 shares as of March 31, 2011 and March 31, 2010. We do not have any preferred stock issued or outstanding warrants or options as of March 31, 2011 and March 31, 2010. 10 Table of Contents Assets Cash and cash equivalents As of March 31, (in thousands of US dollars) US$ US$ Cash and cash equivalents - 1 Cash and cash equivalents of continuing operations were US$1,000 as of March 31, 2011. Assets of discontinued operations As of March 31, (in thousands of US dollars) US$ US$ Assets of discontinued operations 25 Assets of discontinued operations were US$25,000 as of March 31, 2011. The decrease in assets of discontinued operations was mainly the result of the increase in allowance for doubtful receivables. Liabilities As of March 31, (in thousands of US dollars) US$ US$ Continuing operations Liabilities Current liabilities Long term liabilities Discontinued operations Liabilities Total Liabilities Our total liabilities of continuing operations as of March 31, 2011 were US$4,960,000, which consisted of US$705,000 in current liabilities and US$4,255,000 in long-term liabilities. Long-term liabilities of continuing operations amounted to US$4,255,000 as of March 31, 2011, all of which were liabilities due to shareholders. Liabilities of discontinued operations amounted to US$1,309,000 as of March 31, 2011, most of which were other payables and accrued expenses. 11 Table of Contents Liquidity and Capital Resources For the fiscal year ended March 31, 2011, we were winding down our provision of design solutions of wireless communication devices and sales of mobile phone components. We did not declare or pay dividends in the fiscal year ended March 31, 2011. Cash and cash equivalents of continuing operations increased from US$Nil as of March 31, 2010 to US$1,000 as of March 31, 2011 and cash and cash equivalents of discontinued operations decreased from US$703,000 as of March 31, 2010 to US$25,000 as of March 31, 2011. The decrease was mainly attributed to the negative operating cash flows arising from the reduction in revenue and lack of receivables collected as our Company began to wind down the trading and production activities in September 2010. As of March 31, 2011, we had capital commitments of US$40,000 in relation to acquisition of intangible assets. We believe that cash advances from shareholders are necessary to support our limited operations for the next twelve months. Going concern We began to wind down our business in September 2010 and have accumulated losses from operations. The continuation of our Company as a going concern is dependent upon the Company generating profitable operations in the future and/or obtaining the necessary financing to meet its obligations and repay its liabilities as and when they fall due. These financial statements do not include any adjustments relating to the recovery and classification of recorded asset amounts or the amount and classification of liabilities that might result from this uncertainty. Critical Accounting Policies The financial statements are prepared in accordance with accounting principles generally accepted in the U.S., which requires us to make estimates and assumptions in certain circumstances that affect amounts reported in the accompanying financial statements and related footnotes. In preparing these financial statements, management has made its best estimates and judgments of certain amounts included in the financial statements, giving consideration to materiality. We do not believe there is a great likelihood that materially different amounts would be reported related to the accounting policies described below. However, application of these accounting policies involves the exercise of judgment and use of assumptions as to future uncertainties and, as a result, actual results could differ from these estimates. Revenue Recognition Our revenues are mainly derived from design fees of mobile handset design services and sales of mobile phone components. We earn our revenue mainly through NRE fees, royalties, and sales of products. NRE fee. NRE fees stands for Non Refundable Engineering fees, a fixed one-off fee after an agreement has been signed by both the customer and the Company. The NRE fees are no less than the total expenses of project design which normally includes the cost of market study, product concept identification, hardware designs, software designs, engineer expenses, mechanical engineering designs, testing and quality assurance, pilot production and production support. The NRE fees are recognized when payments are received. Royalty. In addition to NRE fees, we also charge royalties to our customers. Royalty is calculated at an agreed rate for each unit manufactured or sold by our customers. The rate is variable based on volume of mobile handsets manufactured or sold. Royalty income is recognized when confirmation of manufacturing or selling volume is obtained from customers. Component sales. Revenue from sales of components including but not limited to PCBAs, PCBs and wireless modules is recognized when title passes to the customers, which is generally when products are delivered to them. 12 Table of Contents Allowance for doubtful receivables The Group recognizes an allowance for doubtful receivables to ensure accounts and other receivable are not overstated due to uncollectibility.Allowance for doubtful receivables is maintained for all customers based on a variety of factors, including the length of time the receivables are past due, significant one-time events and historical experience.An additional allowance for individual accounts is recorded when the Group becomes aware of a customer’s or other debtor’s inability to meet its financial obligation, such as in the case of bankruptcy filings or deterioration in the customer’s or other debtor’s operating results or financial position. If circumstances related to customers or debtors change, estimates of the recoverability of receivables would be further adjusted. The provision was made as follows: 5% of amounts due from 1 to 180 days; 50% of amounts due from 180 to 365 days and 100% of amounts due over 365 days. Since the Group suspended its mobile phone business in September 2010, without the business relationship, the collection of accounts receivable became increasingly difficult. The Group determined that the accounts receivable were unlikely to be recovered, therefore, the accounts receivable were provided for in full for the year. 13 Table of Contents Item 8. Financial Statements and Supplementary Data. T-BAY HOLDINGS, INC. AND SUBSIDIARIES INDEX TO CONSOLIDATED FINANCIAL STATEMENTS Report of Independent Registered Public Accounting Firm F-1 Consolidated Balance Sheets F-2 Consolidated Statements of Operations and Comprehensive Income F-3 Consolidated Statements of Changes in Stockholders’Equity F-4 Consolidated Statements of Cash Flows F-5 Notes to Consolidated Financial Statements F-6 – F-18 14 Table of Contents REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board of Directors and Stockholders of T-Bay Holdings, Inc. We have audited the accompanying consolidated balance sheets of T-Bay Holdings, Inc. and subsidiaries (the “Company”) as of March 31, 2011 and 2010, and the related consolidated statements of operations and comprehensive income, changes in stockholders’ equity, and cash flows for each of the two years in the period ended March 31, 2011. These consolidated financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the consolidated financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purposes of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the consolidated financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the consolidated financial position of the Company as of March 31, 2011 and 2010 and the results of its operations and cash flows for each of the two years in the period then ended in conformity with accounting principles generally accepted in the United States of America. The accompanying consolidated financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 2 to the consolidated financial statements, the Company has incurred a loss of US$42,949,000 for the year ended March 31, 2011 and had net liabilities of US$6,243,000 as of March 31, 2011 that raise substantial doubt about its ability to continue as a going concern.Management’s plans in regard to these matters are also described in Note 2.The financial statements do not include any adjustments that might result from the outcome of this uncertainty. Certified Public Accountants Hong Kong June, 2011 15 Table of Contents T-BAY HOLDINGS, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS March 31, 2011 and 2010 (In thousands of United States dollars) MARCH 31, Note(s) ASSETS CURRENT ASSETS Cash and cash equivalents US$
